The offense is unlawfully transporting intoxicating liquor; the punishment confinement in the penitentiary for one year.
After the adjournment of court appellant entered into an appeal bond. Said bond is approved by the sheriff, but not by the district judge. Art. 818 Cow. C. P. requires that an appeal bond shall be approved by the sheriff and the court trying the cause, or his successor in office. In the absence of a recognizance or appeal bond approved as the law requires, this court is without jurisdiction to pass on the merits of the case. Perkins v. State, 298 S.W. 577.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.